Smith, P. J. (concurring):.
I concur in the opinion of Mr. Justice Wood'ward and would add a single other reason for the conclusion reached. By chapter 508 of the- Laws of 1884 this improvement was authorized. The original appropriation for the building of the canal and the condemnation of necessary rights was made by the State. The act provided in section 8 that “the said channel or canal shall be maintained at the expense of the county of Suffolk, *19* * If, therefore, by failure to protect the said channel part of defendant’s right of way had been washed out, the liability therefor would seem to have been placed by the statute upon the county of Suffolk and not upon the State itself.
Judgment unanimously affirmed, with costs.